Citation Nr: 0522567	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma, and 
if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 31, 1969 to 
March 17, 1969.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 RO decision, 
which denied service connection for asthma on the basis that 
new and material evidence had not been received to reopen his 
claim.  

In June 2005, the veteran appeared at the RO and testified at 
a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
The transcript of that hearing has been associated with the 
claims file.  

The claim of entitlement to service connection for asthma, 
reopened herein below, is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative as to what further action 
is required on his part.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
denied reopening the veteran's claim of entitlement to 
service connection for asthma.

2.  Evidence received since the March 2002 RO decision 
includes includes evidence that is not cumulative or 
redundant of evidence previously considered that, by itself 
or when considered with previous evidence, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for asthma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that prior to receipt of the veteran's 
application to reopen the claim of entitlement to service 
connection for asthma, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was signed into law.  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

The regulations included amendments concerning the timing and 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing, but applies only 
to an application to reopen a finally decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
It thus applies to this veteran's asthma claim, which was 
received in July 2003.

In any event, as explained herein below, the Board is of the 
opinion that new and material evidence has been presented to 
reopen the veteran's claim.  Therefore, no additional 
evidence or information is required to substantiate his 
application to reopen.  



II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In this case, the RO has previously denied the veteran's 
claim of service connection for asthma on two occasions.  In 
a rating decision of May 1972, the RO denied his claim on the 
basis that asthma pre-existed service and was not aggravated 
therein.  In a rating decision of March 2002, the RO denied 
reopening the veteran's claim on the basis that new and 
material evidence had not been received.  In a letter dated 
in March 2002, the RO informed the veteran of its 
determination to deny reopening his claim of service 
connection and of his rights to appeal the decision.  As the 
veteran did not appeal the RO's March 2002 decision, it is 
considered final.  Notwithstanding the finality of this 
decision, the veteran's claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2004); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

The last final disallowance of the veteran's claim in this 
case is the March 2002 RO decision.  As such, the Board will 
consider evidence submitted since this determination in order 
to ascertain whether that evidence is new and material to 
reopen the veteran's claim for service connection for asthma.  

When the RO in March 2002 denied reopening the claim of 
service connection for asthma, it had considered the 
veteran's service medical and personnel records.  Such 
records show that on a report of medical history at the time 
of his enlistment physical examination on January 31, 1969, 
the veteran noted that he had had asthma.  A physician 
remarked that the veteran claimed to have had asthma only to 
age 12 and was last seen by a physician for it at age 9 or 
10.  On the enlistment physical examination, the veteran's 
lungs and chest were clinically evaluated as normal and a 
chest X-ray was negative.  He was found to be qualified for 
enlistment.  He was next seen on February 13 and 14, 1969, 
with complaints of breathing difficulties allegedly due to 
asthmatic attack.  His chest was clear and no wheezing was 
detected.  He was seen again on February 17, 18, and 19, 1969 
with similar claims of an asthmatic attack on those dates.  
Evaluations did not reveal wheezing.  On February 20, 1969, 
the veteran returned with a fellow soldier who had reportedly 
witnessed the veteran's attacks and had described them as 
wheezing with physical exercise.  On February 22, 1969, the 
veteran was seen with shortness of breath, having had an 
attack with the taking of a medication.  Evaluation showed 
wheezes.  A chest X-ray was negative.  An entry on February 
27, 1969 indicates that the veteran wanted a discharge, and 
he was referred for voidance of the induction profile.  He 
next underwent an evaluation, upon which no wheezes were 
heard and the chest was clear.  The diagnosis was bronchial 
asthma, existing prior to service.  The recommendation was 
that the veteran was not qualified for enlistment or 
induction into the military due to bronchial asthma occurring 
since age 12.  He was presented to a Medical Board, who 
determined on March 11, 1969 that he had bronchial asthma 
that existed prior to service and was not aggravated by 
active duty.  The veteran was subsequently discharged from 
service due to not meeting medical fitness standards at the 
time of enlistment.  
 
The evidence received since the March 2002 decision consists 
of copies of service medical and personnel records, as well 
as statements and testimony of the veteran.  The service 
records are duplicative of those previously considered by the 
RO.  In a February 2004 statement, the veteran asserted that 
he passed the enlistment physical examination, at which time 
his asthma had "been in remission for over 11 years."  He 
further contended that after he entered service something 
triggered his asthmatic condition and that he has continued 
to suffer asthmatic attacks ever since then.  He stated that 
he had been using medication and an inhaler since he left the 
military.  He stated that his condition had worsened to the 
extent that a medical specialist had stated that it had 
rendered the veteran unable to hold or maintain gainful 
employment.  

At his hearing before the undersigned in June 2005, the 
veteran testified that he was diagnosed with asthma as a 
child, for which he was prescribed medication, and that he 
last saw a doctor for his condition when he was about the age 
of 7 or 8.  He stated that during basic training he had 
asthmatic attacks, usually beginning with exercise, and was 
treated numerous times.  He stated that he was put on an 
inhaler in about 1970 or 1971, which he had never had to use 
before.  He described his active lifestyle in high school, to 
include physical exercise, and stated that he never had an 
asthmatic attack during that time.  The last time he recalled 
having an asthmatic attack prior to entering service was at 
about age 12 or 13.  He suggested that doctors during and 
after a period of incarceration had told him that his asthma 
had worsened during service.  He indicated that he was 
currently seeing a pulmonologist at the VA for his condition.

In regard to the evidence submitted in connection with the 
veteran's current application to reopen his claim, the Board 
finds that, in part, the records were previously before the 
RO at the time of the March 2002 rating decision.  That is, 
the copies of service records were considered by the RO in 
March 2002.  As they are cumulative or redundant of 
previously considered evidence, they do not constitute new 
and material evidence to reopen the claim.  Nevertheless, the 
statements and testimony of the veteran, which were added to 
the record after the March 2002 RO decision, are considered 
to be probative of the issue at hand, namely whether the 
veteran currently has asthma that is related to a condition 
that was aggravated during service.  The Board also finds 
that this additional evidence is "material" as it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.  Specifically, in this case, the required 
"unestablished fact" consists of evidence of aggravation of 
a pre-existing condition - asthma - during service.  To that 
end, the Board construes the veteran's testimony as 
sufficient to meet this requirement.  

Unlike the records before the RO in March 2002, the testimony 
of the veteran provides a different perspective of the 
veteran's respiratory health prior to, during, and following 
his discharge from service.  Of particular significance are 
the statements to the effect that he had not had an asthmatic 
attack, despite an active lifestyle, for many years prior to 
enlistment and that during and ever since service he has 
frequently experienced asthmatic attacks that require him to 
use an inhaler, which he had never before needed.  His 
reference to post-service doctors having indicated that his 
asthma worsened during service is also probative of the issue 
at hand.  Considering that the veteran's statements and 
testimony are presumed credible for the purpose of 
determining whether the evidence received is new and 
material, in connection with an application to reopen a claim 
for service connection, it appears that the veteran currently 
has asthma that was aggravated during his short period of 
service.  The Board thus finds that the additionally-received 
evidence raises a reasonable possibility of substantiating 
the claim, as required under 38 C.F.R. § 3.156, such that the 
claim is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for asthma, the 
appeal to this extent is allowed.


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for asthma on a de 
novo basis, additional development is indicated.  Remand is 
also warranted in this appeal to ensure that all pertinent 
medical evidence is associated with the claims file and to 
obtain a contemporary medical opinion as to the nature and 
etiology of asthma.  

The veteran maintains that he currently has asthma that had 
been aggravated during his short period of service from 
January 31, 1969 to March 17, 1969.  

Under the law, a pre-existing injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the condition.  
Clear and unmistakable (obvious and manifest) evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service, 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

A preliminary review of the record does not reflect that an 
opinion has been sought probative of the issue of whether the 
veteran has current asthma that was aggravated during 
service.  To fulfill VA's duty to assist the veteran, the RO 
should arrange for the veteran to undergo an examination for 
the purpose of ascertaining whether his pre-existing asthma 
underwent an increase in severity beyond natural progression 
during military service.  38 U.S.C.A.§ 5103A(d).  

Prior to the examination, the RO should also attempt to 
obtain any other additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In that regard, the veteran testified in June 2005 that 
medical records of his treatment for asthma may be obtained 
from both the VA and private doctors during a period of 
incarceration (he suggested that these doctors had told him 
that his asthma worsened while he was on active duty).  At 
one point, the veteran had submitted a medical release form, 
dated in October 2002, for the Ohio Department of 
Corrections/Ohio State Medical, which indicated treatment for 
asthma from 1992 to the present.  The RO should attempt to 
obtain these records, but it should be noted that the veteran 
was apparently incarcerated under a different name.  

Furthermore, the Board notes that the RO should properly 
apprise the veteran of the redefined obligations of the VA, 
as contained in the VCAA, in regard to his claim.  Thus, on 
remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining 
any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his service connection claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  All appropriate steps should be taken 
to ensure that all notification and 
development action required by the VCAA is 
completed.  This includes issuing any 
additional notice to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of entitlement to service connection for 
asthma.

2.  The RO should obtain for association 
with the claims folder copies of the 
following records relevant to evaluation 
and treatment of the veteran for asthma:  
(a) medical records from the VA; and (b) 
medical records from the appropriate 
department of corrections in Ohio, dated 
beginning in January 1992, as noted in an 
October 2002 medical release form.  In 
regards to the latter record request, it 
should be emphasized that the veteran was 
incarcerated under a different name, which 
is clearly identified in the record. 

3.  The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination to ascertain the current 
existence, nature and etiology of asthma.  
The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail in the examination report, and 
complete rationale for all opinions 
expressed should be provided.  The 
examiner is requested to (a) elicit from 
the veteran a history of asthma complaints 
and treatment prior to, during, and 
following service; (b) furnish a diagnosis 
of any currently present asthma or 
respiratory condition; and (c) render an 
opinion as to the likely date of onset and 
etiology of any diagnosed asthma or 
respiratory condition.  With respect to 
(c), the examiner should provide an 
opinion as to whether it is more likely 
than not or less likely than not that any 
currently identified asthma or respiratory 
condition is related to the veteran's 
period of active service from January 31, 
1969 to March 17, 1969.  If it is likely 
that the current diagnosis is related to 
service, the examiner should opine as to 
whether the evidence clearly and 
unmistakably shows that the diagnosed 
asthma or respiratory condition both i) 
existed prior to service, and ii) 
underwent no increase in severity beyond 
the natural progression of the condition 
during the veteran's period of service.  

4.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
asthma, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


